DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INUKAI (US 2010/0080593 A1).
INUKAI teaches regarding claim 1, a controller (shown in figure 3), comprising: a processing resource 220; and a memory resource storing machine (210 has a memory) readable instructions (processor circuit 212) to cause the processing resource 220 to: determine an electrical measurement (voltage or current detector 224 or 225) of a component of a printing device (shown in figure 1); generate an operational profile of the component (output from potential detector or the current detector); compare the operational profile (detector readings) against a baseline operational profile (potential and current relationship profile shown in figure 4) of the component (expected or reference characteristic); record, in response to the operational profile exceeding a first threshold, the operational profile as an anomaly and generate an alert based on the comparison (figures 1, 3-4, and 7; [0039, 0043-0044, 0072-0073; 0068-0069], when the preset threshold is exceeded, the printer is placed in a non-printing state and a message is displayed;  Thus, the printer determines its condition and displays the claimed an alert).
Regarding claim 3, the processing resource executes machine readable instructions to cause the controller, in response to the operational profile exceeding a second threshold, to: record the operational profile; and

Regarding claim 4, the processing resource executes machine readable instructions to cause the controller to: generate the alert in response to the operational profile indicating the fault of the component of the printing device; and display, via a user interface of the printing device, the generated alert (figures 1, 3-4, and 7; [0072-0073; 0068-0069], when the preset threshold is exceeded, the printer is placed in a non-printing state and a message is displayed;  Thus, the printer determines its condition and displays the claimed an alert).
Regarding claim 5, the operational profile includes the electrical measurement measured over time (figure 4).
Regarding claim 6, the electrical measurement includes at least one of a voltage measurement of the component of the printing device 224 and a current measurement of the component of the printing device 225 (figure 3).
Inukai also teaches regarding claim 7, a non-transitory machine readable storage medium having stored thereon machine readable instructions [0042] to 
Regarding claim 8, the instructions to determine the electrical measurement of the component of the printing device include instructions to cause the processing resource to determine the electrical measurements during at least one of:  a sleep mode of the printing device; a wake up period of the printing device; and an operation of the printing device [0068-0069].
Regarding claim 9, the baseline operational profile is at least one of: an electrical measurement of the component of the printing device measured over time when the component is manufactured; and an electrical measurement of the component of the printing device measured over time when the component is installed in the printing device (figure 4).
Regarding claim 10, the component of the printing device includes at least one of: a heated pressure roller lamp; a dryer; a power supply 200, 221; a print bar; a switch; and a finisher.
Allowable Subject Matter
Claims 11-15 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kondo, Ikada, and Takahashi teach printers having control methods for managing the printer’s components.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QG